Name: 94/647/EC: Council Decision of 19 September 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  regions and regional policy;  Europe;  parliament;  personnel management and staff remuneration
 Date Published: 1994-09-27

 Avis juridique important|31994D064794/647/EC: Council Decision of 19 September 1994 appointing an alternate member of the Committee of the Regions Official Journal L 251 , 27/09/1994 P. 0024 - 0024 Finnish special edition: Chapter 1 Volume 3 P. 0165 Swedish special edition: Chapter 1 Volume 3 P. 0165 COUNCIL DECISION of 19 September 1994 appointing an alternate member of the Committee of the Regions (94/647/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat of alternate member on the Committee has become vacant following the resignation of Mr Wilhelm Staudacher, which was brought to the Council's attention on 1 September 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Dr Klaus Letzgus is hereby appointed an alternate member of the Committee of the Regions in place of Mr Wilhelm Staudacher for the remainder of his term of office, which expires on 25 January 1998. Done at Brussels, 19 September 1994. For the Council The President Th. WAIGEL (1) OJ No L 31, 4. 2. 1994, p. 29.